Title: To Thomas Jefferson from John Lamb, 15 July 1786
From: Lamb, John
To: Jefferson, Thomas



Alicant July 15th. 1786

I received Your Excellency’s letters of the 20th. ultimo and finde by them that Mr. Randall had not then come to Paris. By Mr. Randall I Stated the exact Situation of our affaires at Algiers and Sent forward a Duplicate of the Same to Congress; the Demands at Algiers no Doubt will be Great. My health by no means will admitt of undertakeing the Journey Your Excellency points out. I Daresay my indisposition will be a Suffitient excuse. If it is not, in Duty to my Self of necessity have no further pretentions to this bussiness and begg that my Reasonable accounts may be Settled. It will Take Sum time to collect my accounts. I am under bonds at Barcelona for the money I extracted for the purposes of Algiers. I left the Vessel in the Spanish Servis, when I Left Algiers, as I wrote, and She now is here under Quaranteen and cannot Yeot be come at, not Doubting but I Should have gone back to Algiers left maney things there, but as soon as may be will collect all, and my accounts. When that is Done I hope I Shall be Settled with in Europe as that was promised before I left America. My letter of Credite will be returned to Your Excellencys Orders. I have Drawn as I have Advised. I have letters Daited Algiers the 11th. July 1786 then no more of our Vessels were Taken. It is highly necessary that Sum Orders Should be Given on Account of our unfortunate people in Algiers. I have presumed to Supply them with upwards of Eight hundred heard Dollars for their passed Expences and Cloathing.
With Due Respect Your Excellencys most Obedient Hmbl Servt.,

John Lamb

